Notice of Allowability
This office communication is in response to a response filed on 06/30/2022. Claims 1,12, 13,16,19,30-45,47 -51,53-54 are allowed. Claims 2-11,14-15, 17-18, 20-29,46,52,55 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 10-11, filed on 6/30/2022 and proposed amendment  (see  Interview Summary filed on 09/1/2022) and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Hengyi Jiang   – Reg. L1319. 
The application is amended as follows:


1.	(Currently Amended) A method comprising:
receiving, by a computing device and from a plurality of client devices, a plurality of requests for a version of a content item formatted according to a content parameter;
selecting between multicast delivery and unicast delivery to deliver, for each of the plurality of client devices, the version of the content item formatted according to the content parameter, wherein the selecting is based on:
a determination of whether a quantity of the plurality of requests satisfies a threshold; 
a determination of whether network resources satisfy a threshold value; 
a plurality of heartbeat messages received from the plurality of client devices
an elapsed amount of time since one of the plurality of client devices requested the version of the content item 
initiating, based on the selecting, a multicast delivery to deliver, to one or more of the plurality of client devices, the version of the content item formatted according to the content parameter.
	
2-11.	(Canceled) 

12.	(Previously Presented) The method of claim 1, further comprising: 
after initiating the multicast delivery, monitoring the network resources; and
continuing the multicast delivery to deliver, to the one or more of the plurality of client devices and based on a determination that the network resources satisfy the threshold value, the version of the content item formatted according to the content parameter.

13.	(Previously Presented) The method of claim 1, further comprising: 
after initiating the multicast delivery, monitoring the network resources; and
changing the multicast delivery to unicast delivery to deliver, to the one or more of the plurality of client devices and based on a determination that the network resources do not satisfy the threshold value, at least a portion of the content item formatted according to a second content parameter instead of the content parameter.

14-15.	(Canceled) 

16.	(Currently Amended) A method comprising:
receiving, by a computing device and from a plurality of client devices, a plurality of requests for a content item; 
determining, from the plurality of client devices, a first subset of the plurality of client devices to be associated with multicast delivery and a second subset of the plurality of client devices to be associated with unicast delivery, wherein the determining is based on:
a determination of whether a threshold quantity of the first subset indicated a same parameter associated with the content item; 
a determination of whether network resources associated with each of the first and second subsets of the plurality of client devices satisfy a threshold value; 
a plurality of heartbeat messages received from the plurality of client devices 
an elapsed amount of time since one or more of the plurality of client devices requested the content item 
sending, to the first subset of the plurality of client devices and via one or more multicast streams, the content item formatted according to the same parameter; and 
sending, to the second subset of the plurality of client devices and via one or more unicast streams, the content item. 

17-18.	(Canceled)

19.	(Currently Amended) A method comprising:
receiving, by a computing device and from a plurality of client devices, a plurality of requests for a first version of a content item formatted according to a first content parameter; and
changing from unicast delivery to multicast delivery to deliver a second version of the content item, formatted according to a second content parameter, to the plurality of client devices, wherein the changing is based on:
a determination of whether a threshold quantity of the plurality of client devices indicated the second content parameter;
a determination of whether network conditions satisfy a threshold value; 
a plurality of heartbeat messages received from the plurality of client devices 
an elapsed amount of time since one or more of the plurality of client devices requested the second version of the content item 
 
20-29.	(Canceled)	

30.	(Previously Presented) The method of claim 1, wherein the multicast delivery comprises sending, to the one or more of the plurality of client devices, the version of the content item, via an Internet Protocol (IP) or a Hypertext Transfer Protocol (HTTP).

31.	(Previously Presented) The method of claim 1, wherein the plurality of heartbeat messages are periodic messages indicating whether the plurality of client devices is interested in the multicast delivery of the content item.

32.	(Previously Presented) The method of claim 1, wherein the selecting is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies a threshold.
 
33.	(Previously Presented) The method of claim 1, further comprising: 
sending, to the plurality of client devices and prior to receiving the plurality of requests: 
rules for parsing a packaging format of the version of the content item; and 
data indicating at least a minimum quantity, of the version of the content item, is to be stored at the plurality of client devices.

34.	(Previously Presented) The method of claim 1, wherein the initiating the multicast delivery comprises:
initiating a multicast stream for the version of the content item, wherein the multicast stream is associated with a multicast source identifier, a multicast group identifier, and a port identifier; and
sending, to the one or more of the plurality of client devices, the multicast source identifier, the multicast group identifier, and the port identifier.  
	
35.	(Previously Presented) The method of claim 16, wherein the sending, to the first subset of the plurality of client devices, the content item, comprises sending, to the first subset of the plurality of client devices, the content item via an Internet Protocol (IP) or a Hypertext Transfer Protocol (HTTP).

36.	(Previously Presented) The method of claim 16, wherein the plurality of heartbeat messages are periodic messages indicating whether one or more of the plurality of requests remain active.

37.	(Previously Presented) The method of claim 16, wherein the determining is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies a threshold.

38.	(Previously Presented) The method of claim 16, wherein sending, to the first subset of the plurality of client devices, the content item formatted according to the same parameter comprises:
initiating a multicast stream for the content item, wherein the multicast stream is associated with a multicast source identifier, a multicast group identifier, and a port identifier; and
sending, to the first subset of the plurality of client devices, the multicast source identifier, the multicast group identifier, and the port identifier.  

39.	(Previously Presented) The method of claim 19, further comprising sending, to the plurality of client devices, the content item via an Internet Protocol (IP) or a Hypertext Transfer Protocol (HTTP).

40.	(Previously Presented) The method of claim 19, wherein the plurality of heartbeat messages are periodic messages indicating whether requests, for the first version of the content item and from the one or more of the plurality of client devices, remain active.

41.	(Previously Presented) The method of claim 19, wherein the changing is further based on a determination of whether a quantity of the plurality of heartbeat messages satisfies a threshold.

42.	(Previously Presented) The method of claim 19, wherein the changing further comprises:
initiating a multicast stream for the second version of the content item, wherein the multicast stream is associated with a multicast source identifier, multicast group identifier, and a port identifier; and
sending, to the plurality of client devices, the multicast source identifier, the multicast group identifier, and the port identifier.  

43.	(Previously Presented) The method of claim 1, wherein the content parameter is associated with one or more of resolution, codec, or bitrate.
	
44.	(Previously Presented) The method of claim 1, wherein the initiating is based on a determination that an available network bandwidth associated with a communication channel satisfies the threshold value. 

45.	(Previously Presented) The method of claim 16, wherein 
the same parameter associated with the content item is associated with one or more of resolution, codec, or bitrate.

46.	(Canceled) 

47. 	(Previously Presented) The method of claim 1, further comprising:
receiving, from a second plurality of client devices, a second plurality of requests for a second version of a content item formatted according to a second content parameter; and
initiating a unicast delivery to deliver, to each of the second plurality of client devices and based on a determination that a quantity of the second plurality of requests does not satisfy the threshold, the second version of the content item formatted according to the second content parameter.

48.	(Previously Presented) The method of claim 19, wherein the changing further comprises initiating a multicast stream to deliver, to one or more of the plurality of client devices, the second version of the content item.  

49.	(Previously Presented) The method of claim 19, further comprising:
based on a determination that the network conditions do not satisfy the threshold value, modifying the network conditions to satisfy the threshold value.

50. 	(Previously Presented) The method of claim 19, wherein the second content parameter comprises one or more of resolution, codec, or bitrate associated with the content item.

51.	(Previously Presented) The method of claim 1, wherein the selecting is further based on a determination that the elapsed amount of time satisfies a second threshold. 

52.	(Canceled) 

53.	(Currently Amended) The method of claim 16, wherein the determining is based on a plurality of elapsed amounts of time since the plurality of client devices requested the content item 

54.	(Currently Amended) The method of claim 19, wherein the changing is based on a plurality of elapsed amounts of time since the plurality of client devices requested the second version of the content item

55.	(Canceled)















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445